                               GLASS & HOGROGIAN LLP
                          ATTORNEYS AND COUNSELORS AT LAW
                               A Limited Liability Partnership
                                     85 Broad Street, WeWork-18 th Fl.
                                         NEW YORK, NY 10004
                                            2 l2•537•6859
                                         FAX NO. 84S~Sl0-2219
                                       &mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner
                                                 November 14, 2019

Via ECF
Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re: Roy Wein v. New York City Department of Education
                              18 Civ. 11141 {PAE)
                              Plaintiff's Request for extension of time for joint stipulation of
                              statement facts

Dear Judge Engelmayer:

        l am Plaintiffs counsel in the above-referenced matter. I write to respectfu11y
request an extension of the deadline to submit the joint statement of stipulated facts in this
matter. This is the first request for an extension of this date.

         At the last October 25, 2019 conference, the Court gave the parties until November
15, 20 I 9, to submit a joint statement of stipulated facts. The Court further directed defense
counsel to create the first draft and provide it to Plaintiff's co~nsel for review, and
suggested a cooperative approach between the parties in doing so.

         Despite the Court issuing the order on October 25, 2019, defense counsel did not
provide Plaintiff's counsel with a draft of her stipulated facts until approximately 2 pm
yesterday on November 13, 2019. Due to defense counsel providing a draft so late,
Plaintiff requested her consent for an extension until November 25, 2019 to allow Plaintiff
time to review the extensive record in the case, consult with Plaintiff, and respond with
additional statement of facts to be gleaned from the deposition transcripts and documents
in this case. Defense counsel has not consented to this request for an extension of time,
and has not provided any specific reason for refusing to consent.

                                                    1
        Accordingly, Plaintiff respectfully requests that the Court so order an extension to
submit the joint statement of facts until November 25, 2019. P1aintiff does not believe
resetting the other summary judgment deadline dates are necessary, but does not object if
the Court prefers to reset the other deadline dates as well.

       Thank you for Your Honor's consideration.

                                                              Respectfu11y submitted,



                                                              Bryan D. Glass. Esq.




cc:     Brittany Finder, Assistant
        Corporation Counsel,
        Attorney for Defendant
        (via ECF)



  The Court grants an extension until November 20, 2019 for the parties to submit their joint
  statement of facts. All other summary judgment deadlines remain in place.


 SO ORDERED.


                    Pc:xL ~~EL(i.fi
                      United States District Judge




                                                 2
